Case: 20-10083     Document: 00515593747         Page: 1     Date Filed: 10/07/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-10083                        October 7, 2020
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Antonia Janai Hickmon, also known as Antonia Janai Smith,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-267-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Antonia Janai Hickmon appeals her 36-month, below-guidelines range
   sentence for bank robbery.      Hickmon contends that the district court
   committed plain error by predicating its application of a guidelines
   enhancement for making a death threat, see U.S.S.G. § 2B3.1(b)(2)(F), on


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10083          Document: 00515593747      Page: 2   Date Filed: 10/07/2020




                                    No. 20-10083


   facts it found by a preponderance of the evidence, in violation of Apprendi v.
   New Jersey, 530 U.S. 466 (2000). The Government moves for summary
   affirmance or, alternatively, for an extension of time to file a merits brief,
   arguing that Hickmon’s appeal of her sentence is foreclosed by United States
   v. Bazemore, 839 F.3d 379 (5th Cir. 2016). Hickmon concurs that Bazemore
   forecloses relief.
          We disagree that Bazemore forecloses Hickmon’s appeal.             See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
   Accordingly, we deny the motion for summary affirmance. Nonetheless, we
   conclude, without the need for further briefing, that Hickmon has failed to
   demonstrate clear or obvious sentencing error. See Puckett v. United States,
   556 U.S. 129, 135 (2009); United States v. Mudekunye, 646 F.3d 281, 289 (5th
   Cir. 2011). We therefore deny the Government’s alternate motion for an
   extension of time to file a merits brief and affirm the judgment.
          There was no error, plain or otherwise, because the district court’s
   factfinding increased only Hickmon’s guidelines range; it neither changed
   the statutory maximum sentence nor resulted in a new or increased statutory
   minimum sentence. Cf. Apprendi, 530 U.S. at 476, 478, 487-90; Hurst v.
   Florida, 136 S. Ct. 616, 619-24 (2016); Alleyne v. United States, 570 U.S. 99,
   107-09, 114 (2013); United States v. Tuma, 738 F.3d 681, 693 (5th Cir. 2013);
   see Bazemore, 839 F.3d at 393 & n.9.
          The Government’s motion for summary affirmance is DENIED.
   The Government’s alternate motion for an extension of time to file a merits
   brief is DENIED. The judgment is AFFIRMED.




                                          2